Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1/16/2022



Continuity/Reexam Information for 16/465137 
    
        
            
                                
            
        
    

Parent Data16465137, filed 05/29/2019 is a national stage entry of PCT/US17/63772 , International Filing Date: 11/29/2017PCT/US17/63772 Claims Priority from Provisional Application 62428274, filed 11/30/2016






Final Office Action



Amendments in claims filed on 09/27/2021 were entered.
Claims 73, 74, 78, 82, 84, 86-89, 93-95 and 98-116 are pending.
Claims 75-77, 79-81, 83-85, 90-92, 96 and 97 are cancelled
New claims 98 -116 were added.  






Elected Species

Applicants elected compound 177 for treatment diffuse large B-cell lymphoma as species.    


    PNG
    media_image1.png
    234
    333
    media_image1.png
    Greyscale


Elected Species RN   2054998-25-1 HCAPLUS      
CN   1H-Pyrazole-5-carboxylic acid, 1-[4-(4-chlorophenyl)-5-[(1- 
     methylethyl)thio]-2-thiazolyl]-4-(3-fluorophenyl)-3-methyl-  (CA INDEX 
     NAME) 
   

    PNG
    media_image2.png
    259
    435
    media_image2.png
    Greyscale
 


Response to Remarks

Applicant’s response filed on 09/27/2021 is acknowledged.   Amendments in claims were entered.  Applicants arguments were fully considered therefore, rejection under 112 (a) was withdrawn.   Amended claims are drawn to a method for treating hematopoietic cancer.  Hematopoietic cancer is that begins in blood-forming tissue, such as the bone marrow, or in the cells of the immune system. Examples of hematologic cancer are leukemia, lymphoma, and multiple myeloma. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  73, 74, 78, 82, 84, 86-89, 93-95 and 98-116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 138 of copending Application No. 16/465136 (recently allowed). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 73 and its dependent claims. 
Amended claim 73 of instant application: 

    PNG
    media_image3.png
    253
    609
    media_image3.png
    Greyscale
 
Claim 138 of copending application (recently allowed). 

Claim 138 of 16/465,136 method for treating a hyperproliferative disorder in a subject in need thereof, comprising administering to the subject an effective amount of a compound of claim 135.  Claim 135 represents compounds of formula (1a), the method as in claim 138 is considered obvious 
    PNG
    media_image4.png
    159
    402
    media_image4.png
    Greyscale
Instant claims 73 is drawn to a method of treating hemaoietic cancer. 
Since hyperproliferative includes treatment of hematopoietic cancer, instant claims were considered obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A terminal disclaimer will overcome this rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628